Case 1:20-cv-24232-KMW Document 1 Entered on FLSD Docket 10/15/2020 Page 1 of 7




                               UNITED STATESISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION

                      Case No.: _____ - Civ-________________/__________


  LAQUITA HALL,

                Plaintiff,

  vs.

  CARNIVAL CORPORATION
  d/b/a CARNIVAL CRUISE LINE,
  a foreign profit corporation


                Defendant.
  __________________________________
                                          COMPLAINT
        COMES NOW, LAQUITA HALL (“Plaintiff”), and sues Defendant, CARNIVAL

  CORPORATION D/B/A CARNIVAL CRUISE LINE (“Defendant”), and alleges:

                                   PARTIES AND JURISDICTION

        1.   This is a negligence action brought by Plaintiff LAQUITA HALL, a cruise-ship

             passenger, against Defendant, CARNIVAL CORPORATION d/b/a CARNIVAL

             CRUISE LINE.

        2.   Plaintiff resides in the City of Buffalo, State of New York, in the United States of

             America.

        3.   The Defendant is a corporation incorporated under the laws of the Republic of

             Panama. The corporation does busines in the United States, primarily the State

             of Florida, and the Defendant's principal place of business is in Florida. The

             Defendant carries on the business of hotel, resort, casino, restaurant, and more.

             The Defendant dispenses travel and tour counseling services, passenger cruise
Case 1:20-cv-24232-KMW Document 1 Entered on FLSD Docket 10/15/2020 Page 2 of 7




          line, and sells accommodations for hotels, resorts, sightseeing and feature

          attractions throughout the United States.

                                       NATURE OF THE CASE

    4.    This is a suit for negligence arising out of an incident that occurred on or

          about August 26, 2019, onboard the Carnival Paradise (the "Vessel"), wherein

          Plaintiff, a passenger aboard the Vessel, was injured as a result of the

          unseaworthy and unsafe conditions of the Vessel created by the Defendant's

          negligent conduct

                                    JURISDICTION AND VENUE

    5.    The Court has diversity jurisdiction over the lawsuit under 28 U.S.C. § 1332,

          because Plaintiff and Defendant are diverse in citizenship and the controversy,

          without interests and costs, exceeds $75,000.00.

    6.    Venue is proper in this matter pursuant to 28 U.S.C. § 1391.

                                           BACKGROUND

    7.    On or about August 26, 2019 at approximately 11:15AM, the Plaintiff was a

          fare-paying passenger aboard Carnival Paradise (the "Vessel"), a cruise ship

          owned and operated by the Defendant. The ship was docked in port in the City

          of Tampa Bay, Florida.

    8.    At all relevant times, the Vessel was owned, operated, managed, and otherwise

          controlled by the Defendant.

    9.    At all times material hereto, Plaintiff was an invitee while on the Vessel.

    10.   At that time and place, the Defendant owed the Plaintiff a duty of reasonable

          care under the circumstances.
Case 1:20-cv-24232-KMW Document 1 Entered on FLSD Docket 10/15/2020 Page 3 of 7




    11.   At that time and place, on or around the 9TH deck stairs, the Defendant

          breached its duty of care toward the Plaintiff when it caused or permitted a set

          of stairs to remain in a wet, slippery, slick and dangerous condition.

    12.   Furthermore, that at that time and place, the Defendant breached its duty of

          care toward the Plaintiff when it failed to make its floor and/or staircase

          sufficiently slip-resistant.

    13.   At that time and place, on or around the 9TH deck stairs, the Defendant,

          breached its duty of care toward the Plaintiff when it failed to warn the Plaintiff

          that a section of the floor and/or staircase was wet, slippery, slick and

          constituted a dangerous condition.

    14.   As a result of the Defendant's failure to warn the Plaintiff that the floor and/or

          staircase was wet and slippery, the Plaintiff stepped onto the wet stair, slipped

          and fell.

    15.   The Defendant knew that the floor and/or staircase were not sufficiently slip-

          resistant, or this condition had existed for a sufficient length of time that the

          Defendant should have known about it and corrected it.

    16.   The Defendant caused this hazardous condition to exist, or the Defendant

          knew about this hazard or that the hazard had existed for a sufficient length of

          time, that the Defendant should have known about it, or the condition

          occurred with regularity and was therefore foreseeable.

    17.   As a result of the breach of the standard of care, the Plaintiff suffered bodily

          injury and resulting pain and suffering, disability, physical impairment,

          disfigurement, mental anguish, inconvenience, loss of capacity for the

          enjoyment of life, expense of hospitalization, medical and nursing care and
Case 1:20-cv-24232-KMW Document 1 Entered on FLSD Docket 10/15/2020 Page 4 of 7




          treatment, loss of earnings, and the loss of ability to earn money. The losses are

          either permanent or continuing and the Plaintiff will suffer these losses in the

          future.

    18.   The Plaintiff has performed all conditions precedent to be performed by her, or

          the conditions have occurred, including the filing of the proper notice of claim

          as indicated in paragraph 13(a) of the Carnival Cruise Line Ticket Contract, via

          correspondence to Carnival Corporation on September 10, 2019.

                                      COUNT 1: NEGLIGENCE

    19.   Plaintiff re-alleges paragraphs 1-18 as though fully set forth herein.

    20.   At all times material hereto, Defendant had a duty to exercise reasonable care

          for the safety of its passengers, including Plaintiff herein, to provide Plaintiff

          with a safe passage aboard a seaworthy vessel, and to exercise reasonable care

          and effort to avoid subjecting Plaintiff to suffering or inconvenience. Kornberg

          v. Carnival License Holdings Limited dlbla Carnival Cruise Lines, Inc., 741 F.2d

          1332, 1334 (11th Cir. 1984); Hall v. Royal Caribbean Cruises, Limited, 888 So 2d

          654 (Fla. 3d DCA 2004), 2004 A.M.C. 19I 3; citing Kermarec v. Compag1de

          Generale Transatlantique, 358 U.S. 625, 79 S. Ct. 406, 3 L. Ed. 2d 550 (1959);

          The Moses Taylor, 4 Wall. 411 71 U.S. 411, 18 L.Ed. 397 (1866); Carlisle v. Ulysses

          Line Ltd., 475 So. 2d 248 (Fla. 3d DCA 1985). Defendant also owed a "duty to

          exercise reasonable care under the circumstances." Harnesk v. Camival License

          Holdings Limited d/b/a Carnival Cruise Lines, Inc. 1992 SMC 1472, 1991 WL

          329584 (S.D. Fla. 1991). Defendant's "duty is to warn of dangers known to the

          carrier in places where the passenger is invited to or may reasonably be

          expected to visit." Carlisle v. Ulysses Line Limited, S.A., 475 So. 2d 248 (Fla. 3d
Case 1:20-cv-24232-KMW Document 1 Entered on FLSD Docket 10/15/2020 Page 5 of 7




          DCA 1985); Vierling v. Celebrity Cruises, 339 F.3d 1309, 1319-20 (1 lth Cir.

          2003).

    21.   Defendant, through its agents, servants and/or employees, breached its duty

          of care to the Plaintiff and was negligent in that such breach caused an

          unreasonably dangerous condition to exist under the circumstances. Further,

          Defendant negligently maintained the premises in question, in that it allowed

          a defective and/or dangerous condition to exist, and/or failed to warn Plaintiff

          and fellow passengers of a dangerous and hazardous condition about which

          it knew or should have known, and other acts of negligence which will be

          shown at trial.

    22.   Defendant either (a) created the dangerous condition through its agents or

          employees; (b) had actual knowledge of the dangerous condition; and/or (c)

          had constructive knowledge of the dangerous condition.

    23.   In the alternative, notice to Defendant is not required because Defendant (a)

          engaged in and was guilty of negligent maintenance; and/or (b) engaged in

          and was guilty of negligent methods of operation.

    24.   The negligent condition(s) was/were created by Defendant, known to

          Defendant, and had existed for a sufficient length of time so that Defendant

          should have known of same, and which was a continuous or repetitive

          problem, thus giving notice to Defendant. The negligent condition(s) occurred

          with sufficient regularity so as to be foreseeable by Defendant, and/or should

          have been foreseeable by Defendant. In addition, the precautions needed to

          eliminate the risks caused by the dangerous condition were so slight, relative

          to the magnitude of the risk presented, and rendered Defendant's failure to
Case 1:20-cv-24232-KMW Document 1 Entered on FLSD Docket 10/15/2020 Page 6 of 7




          adopt the necessary precautions to avoid that risk unreasonable, and

          demonstrated Defendant's indifference to the risk of injury to Plaintiff, among

          other things.

    25.   As a direct and proximate result of Defendant's           negligence, Plaintiff has

          suffered and continues to suffer bodily injury and resulting pain and suffering,

          disability, disfigurement, mental anguish, loss of capacity for the enjoyment of

          life, and lost earnings and loss of earning capacity, and past and future medical

          expenses all of which losses are either permanent or continuing in nature and

          Plaintiff will continue to suffer the losses in the future.

    26.   Plaintiff’s injuries were not caused by any contributing fault of her own, but

          solely by the unsafe condition of the Vessel brought about by the negligence

          of Defendant.

    27.   As a direct and proximate result of Defendant's negligence, Plaintiff suffered

          injuries and damages, including, but not limited to: (a) mental anguish in the

          past and future; (b) lost earnings; (c) loss of earning capacity; (d) disfigurement

          in the past and future; (e) physical impairment in the past and future; (f) medical

          expenses in the past and future; (g) physical pain and suffering; (h) loss of

          enjoyment of life; and (i) any and all other pecuniary and non-pecuniary

          damages to which Plaintiff may be entitled.
Case 1:20-cv-24232-KMW Document 1 Entered on FLSD Docket 10/15/2020 Page 7 of 7




                                           DEMAND FOR JURY

     28.    Plaintiff demands a trial by jury.



     WHEREFORE, Plaintiff respectfully requests for judgment against Carnival Corporation

  d/b/a Carnival Cruise Lines for damages herein, including, but not limited to, damages in

  an amount exceeding the jurisdictional limits of this Court; pecuniary and non-pecuniary

  damages, prejudgment and post-judgment interest; court costs; and any and all such

  other relief to which she may show herself to be justly entitled in law or in equity.



  Dated: October 15, 2020                          Respectfully submitted,


                                                   By:
                                                   SARAH STEINBAUM, ESQ.
                                                   Florida Bar Number: 0036470
                                                   Sarah Steinbaum, PA
                                                   Attorney for Plaintiff
                                                   2828 Coral Way Suite 540
                                                   Miami, Florida 33145
                                                   Tel: (305) 358-7676
                                                   Fax: (305) 358-6667
                                                   service@sarahsteinbaum.com
                                                   paralegal1@sarahsteinbaum.com
